Citation Nr: 0207509	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-08 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a fungal infection 
of the feet.

2.  Entitlement to service connection for a stomach disorder. 

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Marine Corps 
from January 1967 to August 1969.  He received the Combat 
Action Ribbon for his participation in combat while serving 
in Vietnam.

His claims for service connection for a fungal infection of 
the feet and a stomach disorder initially came before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
November 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
July 1997, the Board denied each of these claims as not well 
grounded.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a single-judge 
memorandum decision dated January 6, 2000, the Court affirmed 
the July 1997 BVA decision.  The veteran appealed that 
decision to the United States Court of Appeals for the 
Federal Circuit (CAFC).  On February 2, 2001, the CAFC 
remanded the appeal back to the Court for further proceedings 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2002).  
In a March 2001 order, the court vacated the July 1997 BVA 
decision and remanded the matter back to the Board consistent 
with the order by the CAFC.  The case is now once again 
before the Board for appellate review.

During the course of the above proceedings, the veteran also 
appealed a June 1998 rating decision that denied an 
evaluation higher than 30 percent for his service-connected 
PTSD.  In a November 1999 decision, the RO granted an 
increased evaluation to 70 percent for the veteran's PTSD, 
effective March 6, 1998.  Therefore, the issue of entitlement 
to an evaluation in excess of 70 percent for PTSD is also 
before the Board. 


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was first 
treated for a fungal infection of the feet in 1995, and there 
is no medical evidence of a nexus between this condition and 
the veteran's period of service. 

2.  There is no medical evidence of a nexus between a current 
stomach condition and the veteran's period of service. 

3.  Prior to January 15, 1999, the symptomatology associated 
with the veteran's PTSD was productive of occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.

4.  From May 1, 1999, the symptomatology associated with the 
veteran's PTSD is productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  A fungal infection of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R.         §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.126(a)).

3.  The criteria for an evaluation in excess of 70 percent 
prior to January 15, 1999, for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  From May 1, 1999, the criteria for a 100 percent 
schedular evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which, among other 
things, amended 38 U.S.C.A. § 5107 to eliminate the well-
grounded requirement.  The VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In August 2001, VA 
also issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Under these provisions, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claims.  The VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claims.  In the 
case of a claim for compensation benefits, the duty to assist 
includes obtaining the veteran's service medical records and 
other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If the VA is unable to obtain records identified by 
the veteran, it must notify him of the identity of the 
records that were not obtained, explain the efforts to obtain 
the records, and describe any further action to be taken to 
obtain the records.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001).  

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The RO has requested all records identified by the veteran, 
and the veteran has been afforded VA examinations in 
connection his claims.  The Board observes that most of the 
veteran's service medical records are unavailable, with the 
exception of a December 1966 report of medical history, a 
February 1967 immunization record, and an August 1969 
separation examination report.  The VA is therefore obligated 
to search for alternate forms of medical records.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  The Board notes that the 
RO made several attempts to retrieve additional service 
medical records, none of which was successful.  This effort 
included requests for records from the National Personnel 
Records Center (NPRC) and from several military facilities, 
including the Memphis Naval Air Station.  However, these 
facilities reported that their search efforts produced no 
additional medical records.  In view of the attempts made by 
the RO to obtains these records, as well as their apparent 
unavailability, no further assistance to the veteran is 
required.  See VCAA at 2097-98 (stating that the efforts to 
obtain outstanding relevant records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.) 

The Board also concludes that the discussions in the 
statements of the case and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In his brief and reply brief before the 
Court, the veteran's representative argued that the VA failed 
to comply with the holding in Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992), in which the Court held that when service 
medical records are unavailable, the duty to assist includes 
a duty to advise the veteran that he may submit alternative 
forms of evidence, such as buddy statements, to support his 
claim that he suffered from and received treatment for 
frostbite in service.  In this case, the Board notes that 
neither the RO nor the Board has advised the veteran that he 
may submit alternative forms of evidence to support his claim 
that he suffered from and was treated for a fungal infection 
of the feet and a stomach disorder in service.  Nevertheless, 
as the veteran's representative has set forth this argument 
on two occasions, it is clear that the veteran is fully aware 
of his right to submit such evidence.  The Board, moreover, 
notified the veteran's representative in an August 2001 
letter that he had 90 days to submit additional argument and 
evidence in support of the appeal.  However, no additional 
evidence was submitted.  Hence, no further duty is required.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected because the RO has not had a chance to 
apply the new provisions in adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the veteran's claims at the present time is appropriate.

II.  Service-Connection Claims

The veteran claims that he currently suffers from a fungal 
infection of both feet and a stomach disorder, both of which 
had their onset while serving in Vietnam.  For the reasons 
that follow, the Board disagrees and finds that the 
preponderance of the evidence is against each of the 
veteran's claims for service connection. 




A.  Factual Background

The veteran's available service medical records make no 
reference to any foot or stomach problems.  In a December 
1966 report of medical history, the veteran specifically 
denied ever having any skin diseases, foot trouble, or 
stomach trouble.  He did note a history of appendicitis.  A 
separation examination report dated August 1969 noted a scar 
on the veteran's abdomen due to an appendix operation, and a 
scar of the left foot.  Clinical evaluation at that time, 
however, noted that his feet, abdomen, rectum and anus were 
normal.  

Evidence developed after service shows that the veteran was 
seen at Deaconess Medical Center in November 1994 for 
recurrent lower GI bleeding.  A colonoscopy revealed a small 
polyp in his rectum.  It was removed and found to be benign.  
The postoperative diagnoses included probable melanosis coli 
of the ascending colon, internal hemorrhoids, proctitis, and 
rectal polyps.  No medical opinion indicated that any of 
these diagnosed conditions had their onset in service. 

Treatment records from the St. Louis VA Medical Center (VAMC) 
show that the veteran was seen in 1995 for numerous 
complaints, including a fungal infection of both feet and 
blood in his stools.  When seen in June 1995, the veteran 
denied constipation, diarrhea, heartburn, nausea, and 
vomiting.  The fugal infection was diagnosed as chronic tinea 
pedis, but no diagnosis concerning the cause of his bloody 
stools was provided.  

The veteran underwent a VA general medical examination in 
August 1995.  The veteran told the examiner that he began 
experiencing nausea without vomiting shortly after service.  
He apparently attributed these symptoms to rations he was 
given in service, but did not elaborate.  He explained that 
this condition worsened four or five years earlier.  The 
veteran also reported that he developed a skin condition on 
both feet in Vietnam for which he did not seek medical 
attention.  On physical examination of the abdomen, there was 
no tenderness in any of the four quadrants.  There were also 
no masses, hepatosplenomegaly or lymphadenopathy.  Bowel 
sounds were normal.  Examination of the lower extremities was 
also unremarkable, with no pretibial edema, no varicosities 
and no tenderness.  No diagnoses was provided.

A January 1999 VA inpatient record notes that the veteran had 
hemorrhoids and was to be scheduled for a hemorrhoidectomy.

In a VA Form 9 dated March 1996, the veteran stated, "I 
didn't have any of these conditions before entering the U.S. 
Marine Corps.  Therefore serving in Vietnam is when these 
problems occurred, and conditions is (sic) gradually getting 
worse."  The veteran also requested a hearing before a local 
RO hearing officer.  

At an April 1996 hearing, the veteran testified that his feet 
first began to bother him in Vietnam.  Specifically, he said 
they would burn and itch and that his toenails began to turn 
a brownish yellow.  He said he went to sickbay on only one 
occasion, where he was given foot cream to relieve the 
burning and itching.  He said he received no further 
treatment in service after deciding to treat this condition 
himself with over-the-counter medication.  He also denied 
ever receiving private medical treatment for this condition 
after service.   He said his toenails were currently black.  

With respect to his stomach disorder, the veteran testified 
that he became sick while on leave shortly after returning 
home from Vietnam.  His symptoms at that time allegedly 
included stomach pain, vomiting and rectal bleeding.  
According to the veteran, these symptoms prevented him from 
returning to his duty station on time.  He explained that he 
was escorted back to the base after he was believed to be 
AWOL, and was immediately treated at the Naval Air Station 
Hospital upon his return.  He said he currently experienced 
frequent rectal bleeding.

The Board notes that no other medical evidence pertaining to 
the veteran's feet or stomach is available.  While 
psychiatric treatment records list diagnoses pertaining to 
these conditions, none discuss the nature or etiology of the 
veteran's fungal infection of the feet or stomach disorder.  
Therefore, the Board need not discuss these records.   


B.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact  "incurred" during the veteran's 
service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) ("even though a veteran may not have 
had a particular condition diagnosed in service, or for many 
years afterwards, service connection can still be 
established"). 

To establish that a disease is "chronic" during service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis that includes the 
word "chronic."  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In Collette, supra, the Federal Circuit set forth a three-
step sequential analysis for applying 38 U.S.C.A. § 1154(b), 
for combat veterans.  First, it must be determined whether 
the veteran submitted satisfactory lay or other evidence of 
service incurrence of an injury or disease.  This requirement 
is satisfied if the veteran's evidence, in isolation from 
other evidence, appears credible such that it would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in the veteran's combat service.  
Second, the evidence must be "consistent with the 
circumstances, conditions, or hardships of such service."  If 
both of these steps are satisfied, then a factual presumption 
arises that the veteran's alleged disease or injury was 
incurred or aggravated in service; this presumption may only 
be rebutted with clear and convincing evidence.  However, 
even if these steps are met, the veteran must still satisfy 
the nexus requirement by presenting competent medical 
evidence that a current disability is related to service.  
Kessel v. West, 13 Vet. App. 9 (1999) (en banc); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for a fungal infection of the 
feet and a stomach disorder.  The available service medical 
records do not show that the veteran experienced stomach 
problems or an infection of either foot in service.  The 
Board recognizes that most of his service medical records are 
missing, which could potentially show treatment of one or 
both of these conditions.  Nevertheless, a clinical 
evaluation performed at the time of his separation from 
service noted that his feet and abdomen were normal.  

The veteran further argues that both of these conditions are 
presumed to have had their onset in service because of his 
status as a combat veteran.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Indeed, the Board accepts that the 
veteran engaged in combat while serving in Vietnam, as 
evidenced by the fact that he was awarded the Combat Action 
Ribbon.  See Marcoux v. Brown, 10 Vet. App. 3, 5-6 (1996).  
However, because the veteran has never alleged that either of 
his claimed disorders are combat-related, the provisions of 
38 U.S.C.A. § 1154(b) have no application in this case.  In 
fact, although the veteran alleges that both claimed 
disorders had their onset in Vietnam, he testified at his 
hearing that he only received medical treatment for his 
stomach disorder in the United States after returning home 
from Vietnam. 

Even assuming for the sake of argument that 38 U.S.C.A. 
§ 1154(b) is for application in this case, the reduced 
evidentiary burden only applies to the issue of service 
incurrence --that is, what occurred in service-- and not to 
the issue of a nexus to service, which generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); Libertine, supra.  In this case, no such evidence has 
been submitted with respect to either of the claimed 
disorders. 

Although it does not appear that the veteran has a current 
stomach disorder, his complaints of rectal bleeding are 
attributable to a polyp that was first detected in 1994 and 
there is a more recent diagnosis of hemorrhoids.  
Additionally, the veteran was first treated for a fungal 
infection of his feet in 1995.  In short, it appears that 
these conditions was first treated and diagnosed 
approximately twenty-five years after service.  More 
importantly, no medical opinion relates either of these 
conditions to service.  Although a VA examiner in August 1995 
recorded the veteran's statement that his skin disorder of 
the feet had its onset in Vietnam, no actual opinion 
concerning the etiology of this condition was offered.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence).

The only evidence in support of the veteran's claims for 
service connection are the veteran's own statements.  
However, as a layperson without medical expertise or 
training, his statements, without supporting medical 
evidence, are insufficient to establish the presence or 
etiology of either of these claimed conditions.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's statements are 
of limited probative value, particularly in light of the 
medical evidence which shows that symptomatology associated 
with the claimed disorders were first discovered many years 
after service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a fungal infection of the feet and a stomach 
disorder.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000).  Thus, the appeal is denied.


III. Increased Evaluation for PTSD
 
A.  Factual Background

The record shows that the veteran was diagnosed with PTSD 
based on his participation in combat while serving in 
Vietnam.  As a result, a January 1996 rating decision granted 
service connection for PTSD and assigned a 30 percent 
disabling evaluation.  The veteran now claims that his PTSD 
has worsened and that an increased evaluation is therefore 
warranted. 

The veteran was afforded a VA psychiatric examination in 
April 1998.  During the interview, the veteran stated that he 
divorced his first wife and remarried his second wife two 
years prior.  He said his first wife left him because "she 
was unable to tolerate his problems any longer."  He said he 
remained socially isolated except for his wife and a few 
friends.  He explained that he had difficulty sleeping and 
had nightmares about the war.  He also reported intrusive 
thoughts and flashbacks, particularly of the TET offensive.  
He worked for the city as a bus driver.  Upon mental status 
examination, significant findings included a depressed mood, 
circumstantial and tangential speech, and anxiety.  Based on 
these findings, the diagnosis was PTSD.  Under Axis IV, for 
psychosocial stressors, the examiner noted occupational 
stress and social isolation.  The examiner also assigned a 
Global Assessment of Functioning (GAF) score of 60.

The veteran participated in a VA inpatient PTSD program from 
January 15, 1999, to April 9, 1999.  During an intake 
interview, the veteran said he remained isolated except for 
going to work and church.  He reported intrusive, distressing 
and recurrent recollections of his war experiences.  It was 
noted that he sometimes got lost in thought but had no 
dissociative episodes.  He reported feeling angry, depressed, 
anxious and paranoid.  Upon mental status examination, his 
concentration was below average, as his thoughts often 
wandered from the topic.  His affect varied from being calm 
to mildly agitated.  He reported having prior thoughts of 
shooting himself but had no such thoughts at the time of 
admission.  The diagnosis was PTSD, and a GAF score of 48 was 
assigned.  

In a March 1999 letter, Thomas H. Picard, M.D., stated that 
the veteran underwent vocational evaluation and testing 
during his admission at the PTSD unit.  Dr. Picard opined 
that the veteran was "disabled for the sake of employment 
both now and for the foreseeable future.  His PTSD symptoms 
are at such a high level as to render him disabled."

At a VA psychiatric examination in October 1999, the veteran 
stated that his PTSD had worsened and that he would be unable 
to function without his wife.  The examiner noted that the 
veteran continued to experience daily intrusive thoughts, 
frequent nightmares three to four times a week, and 
flashbacks about the war.  He described avoidant behaviors, 
the majority of which involved avoidance of social contact, 
excessive noise or other stimulation, and exposure to combat-
related stimuli.  As a result, he lived an asocial lifestyle.   
He also reported hypervigilence, irritability, depression, 
and outbursts of anger.  He said he stopped working shortly 
before being admitted to the VA inpatient PTSD program in 
1999.  He explained that he had an extremely difficult time 
during the last two years that he did work.  For example, he 
described nearly constant tension and conflict with his 
passengers, which resulted in physical altercations on 
several occasions.  He also reported physical altercations 
with his supervisors, one of which resulted in police 
intervention.  It was unclear, however, whether he quit or 
was fired.   A mental status examination revealed that the 
primary area of deficit concerned concentration, attention 
and short-term memory.   The veteran also presented with 
repeated episodes of non-focal homicidal ideation.  Based on 
these findings, the diagnosis was PTSD, chronic, severe.  
Under Axis IV, his psychosocial stressors were listed as 
social withdrawal, financial stress, and unemployment.   The 
examiner assigned a GAF score of 37, "based on PTSD alone 
due to major impairments in several areas."  

A May 1999 rating decision granted a temporary total (100 
percent) evaluation for a period of hospitalization from 
January 15, 1999, to May 1, 1999.  Following that period, the 
RO returned the veteran's PTSD to the original 30 percent 
evaluation.  In November 1999, the RO granted an increased 
evaluation to 70 percent for the veteran's PTSD, effective 
March 7, 1998, and granted a total disability rating based on 
individual unemployability by reason of the veteran's PTSD, 
effective May 1, 1999, the date on which the temporary 100 
percent disability evaluation was terminated.  Thus, the 
Board must determine whether the veteran is entitled to an 
evaluation in excess of 70 percent prior to January 15, 1999 
(the beginning date of the temporary total rating) and 
whether he is entitled to a 100 percent schedular evaluation 
from May 1, 1999 (the date of termination of the temporary 
total rating).

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

PTSD is evaluated under a general rating formula for rating 
mental disorders.  See 38 C.F.R. § 4.130.  Under these 
criteria, a 70 percent rating is assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that prior to January 15, 1999, the 70 percent 
evaluation for PTSD as assigned by the RO is appropriate.  As 
noted, on VA examination in April 1998, the veteran reported 
that for the previous 25 years, he had been working as a St. 
Louis city bus driver although he did report some 
difficulties at work.  He stated that he had become defensive 
in his dealings with the public and felt harassed by 
supervisors at times.  He reported that he was working a 
shift that lasted from 4:15 a.m. to noon, and that he had 
worked two eight-hour shifts up until the prior two years.  
He reported limited social contacts, but did report that he 
was an active church member and member of a service 
organization.  On examination, the veteran endorsed many 
symptoms that the examiner related to PTSD.  He was oriented, 
coherent, and alert, and there were no disturbances in 
thought processes or thought content.  However, his mood and 
affect were depressed, and he was noted to have some 
difficulty recalling dates.  His GAF score was reported to be 
60 based on circumstantiality, insomnia, and moderate 
occupational difficulty.  

In a December 1998 statement, however, the veteran indicated 
that he felt his condition had worsened since his last 
examination, noting that he had been accepted into an 
inpatient PTSD program.  He stated that he was having 
problems at work which he felt were related to his PTSD.  In 
an August 1999 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) the veteran 
indicated that he had last worked full-time on January 13, 
1999, and that he had become too disabled to work on January 
14, 1999.  He was admitted to a VA PTSD inpatient treatment 
program on January 15, 1999.  

Based on the foregoing, the Board finds that the evidence of 
record as documented by the record prior to January 1999 
indicates that the veteran's PTSD resulted in occupational 
and social impairment manifested by deficiencies in most 
areas such as work, family relations, judgment, thinking, and 
mood due to such symptoms of depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships.  The GAF score obtained in April 
1998 was 60.  In this regard, the Board notes that the Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner at that 
time stated that the veteran's GAF score of 60 was based on 
circumstantiality, insomnia, and moderate occupational 
difficulty.  Further, the veteran indicated, in writing, that 
his symptoms had worsened since that examination, and later 
indicated that he had worked full-time until January 1999.  
Thus, prior to the veteran's January 15, 1999, inpatient 
hospitalization, the Board is unable to find that the 
veteran's PTSD resulted in total occupational and social 
impairment.  Accordingly, an evaluation in excess of 70 
percent is not warranted prior to January 15, 1999.

However, the Board does find that the veteran is entitled to 
a 100 percent schedular evaluation for PTSD from May 1, 1999, 
as the demonstrated symptomatology is productive of total 
social and occupational impairment.  It appears that the 
veteran is no longer able to work due to the severity of his 
PTSD.  This is reflected in the GAF score of 37, which 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See DSM-IV 
(emphasis added).  Moreover, Dr. Picard stated in March 1999 
that the veteran's PTSD rendered him "disabled for the sake 
of employment both now and for the foreseeable future."  The 
evidence also shows that the veteran has not worked for the 
previous few years and has few social contacts.  Accordingly, 
the Board finds that the criteria for a 100 percent schedular 
evaluation from May 1, 1999, have been met.



ORDER


Service connection for a fungal infection of the feet is 
denied.

Service connection for a stomach disorder is denied.

An evaluation in excess of 70 percent for PTSD prior to 
January 15, 1999, is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular evaluation for 
PTSD from May 1, 1999, is granted.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

